DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11070971. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application
Claim 1 of Patent No. 11070971
1. A method, comprising:
5. A method, comprising:
facilitating, by network equipment comprising a processor, receiving first request
information representative of a request for service from a user equipment;
receiving, by a device comprising a processor, an attach request from a communication device;
and
in response to estimating that a size of a user equipment capabilities message associated
with the user equipment will be greater than a message size threshold, facilitating, by the
network equipment, transmitting second request information to the user equipment, the second
request information requesting the user equipment to provide the user equipment capabilities message in accordance with a multiple step enquiry comprising:
determining, by the device, an estimated size of a communication device capabilities message associated with the communication device, wherein the determining is based on analysis of device capabilities information previously collected from the communication device; and requesting, by the device, the communication device to transmit the communication device capabilities message, wherein the requesting comprises: in response to determining that the estimated size of the communication device capabilities message is less than a message size threshold, requesting the communication device to provide the communication device capabilities message in accordance with a single step enquiry, and in response to determining that the estimated size of the communication device capabilities message is not less than the message size threshold, requesting the communication device to provide the communication device capabilities message in accordance with a multiple step enquiry comprising: 
facilitating, by the network equipment, transmitting, to the user equipment, first
information representative of a first request for a first user equipment capabilities
message comprising a first group of user equipment capabilities associated with a first
group of radio access technologies, and
generating a first capability message comprising a first group of communication device capabilities associated with a first group of radio access technologies, and generating a second capability message comprising a second group of communication device capabilities associated with a second group of radio access technologies.
facilitating, by the network equipment, transmitting, to the user equipment,
second information representative of a second request for a second user equipment
capabilities message comprising a second group of user equipment capabilities associated
with a second group of radio access technologies.



Claim 1 of Patent No. 11070971 teaches all the limitations of Claim 1 of the Instant Application.

Allowable Subject Matter
Claim(s) 1-20 would be allowable pending resolution of the double patenting rejections, set forth in this Office action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476